 
[logo.jpg]
355 Madison Ave
Morristown, NJ 07960
P: (973) 538-1194
F: (973) 538-1196
     
www.boomerangsystems.com
We Make Real Estate TM
   

September 29, 2011
 
 
Dear Investor:
 
 
You hereby loan to the Company $75,000.  You agree that upon the finalization of
the documents related to the private placement by the Company of convertible
notes and warrants that you will convert the loan into an equivalent amount of
convertible note and warrants being issued in such private placement as if you
had invested the amount of loan in the private placement.  Please acknowledge
your agreement to the foregoing.
                                                                                                                            

    Sincerely,  Agreed and Accepted:     /s/ Joseph Bellantoni  /s/ John
Steinbach Joseph R. Bellantoni  John Steinbach CFO, Boomerang Systems,
Inc.        Pres., Atlantic & Madison of NJ Corp    